

EXHIBIT 10.2


NEWMONT CORPORATION
2020 STOCK INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK UNIT AGREEMENT
This Agreement, including any country-specific terms and conditions set forth in
any appendix hereto (the “Agreement”), dated [GRANT DATE], is made between
Newmont Corporation (“Newmont”) and “Employee,” as specified in his or her Grant
Summary and Grant Acknowledgment (collectively, the “Grant Acknowledgment”). The
Grant Acknowledgment is set forth on the Fidelity online employee portal.
The Grant Acknowledgment is incorporated by reference herein. This Agreement
shall be deemed executed by Employee upon his or her electronic execution of the
Grant Acknowledgment. All capitalized terms that are not defined herein shall
have the meaning as defined in the Newmont Corporation 2020 Stock Incentive
Compensation Plan (“Plan”).
1.Award of Restricted Stock Units. Newmont hereby grants to Employee the right
to receive from Newmont the number of Restricted Stock Units (the “RSUs”)
specified in the Grant Acknowledgment, pursuant to the terms and subject to the
conditions and restrictions set forth in this Agreement and the Plan. Each RSU
granted represents an unfunded right to receive one share of Newmont Common
Stock, subject to the conditions and restrictions set forth in this Agreement
and the Plan.
2.Vesting Period. The RSUs will vest in accordance with the vesting schedule set
forth below, provided Employee remains employed by Newmont or one of its
Subsidiaries through each vesting date, or unless otherwise provided in this
Agreement:
[VESTING SCHEDULE]
3.Termination. Notwithstanding Section 2 above, the RSUs will vest as stated
below in the specific circumstances:
a.Termination of Employment for death, disability, and following change of
control. If (i) Employee dies, or (ii) Employee’s employment with Newmont or any
Subsidiary terminates by reason of (a) disability (as determined under the terms
of the Long-Term Disability Plan of Newmont), or (b) termination of employment
entitling Employee to benefits under the Executive Change of Control Plan of
Newmont or the Change of Control Plan of Newmont, the outstanding RSUs subject
to this Agreement shall become fully vested and nonforfeitable, as of the date
of Employee’s death or other termination of employment, referred to in clause
(ii) above.
b.Termination of Employment under a Severance Plan of Newmont. If Employee
terminates employment with Newmont or any Subsidiary and is entitled to: (i)
separation benefits under the Severance Plan of Newmont or the Executive
Severance Plan of Newmont, or; (ii) separation benefits for any involuntary
termination, other than for Cause (as defined below), for Employees not eligible
for benefits under the Severance Plan of Newmont or the Executive Severance Plan
of Newmont, a pro-rata percentage of the RSUs will vest as of the date of
Employee’s employment termination in accordance with the following formula, and
the remaining RSUs will be forfeited:

RSUs
vested =Total RSUs Covered by This AgreementXDays Elapsed From Date of Grant to
Date of Termination of Employment-Prior
Vestings1095




--------------------------------------------------------------------------------



If Employee is entitled to separation benefits as contemplated in clauses (i) or
(ii) above in this Section 3.B, and is also retirement eligible as defined in
Section 3.C below, the RSUs shall vest in accordance with this Section 3.B and
not 3.C below.
“Cause” is defined as: 1) engagement in illegal conduct or gross negligence or
willful misconduct, provided that if the Employee acted in accordance with an
authorized written opinion of Newmont’s, or an affiliated entity’s, legal
counsel, such action will not constitute “Cause;” 2) any dishonest or fraudulent
activity by the Employee or the reasonable belief by Newmont or an affiliated
entity of the Employee’s breach of any contract, agreement or representation
with the Newmont or an affiliated entity, or 3) violation, or Newmont or an
affiliated entities’ belief of Employee’s violation of Newmont Mining
Corporation’s Code of Conduct and underlying policies and standards.
c.Retirement. If Employee terminates employment with Newmont or any Subsidiary
due to retirement, defined as: (1) at least age 55, (2) at least 5 years of
continuous employment with Newmont and/or a Subsidiary, and (3) a total of at
least 65 when adding age plus years of continuous employment, the RSUs shall
vest as follows.
(i)If Employee retires within 365 days from the date of grant, a pro-rata
percentage of the RSUs will vest as of the date of Employee’s employment
termination in accordance with the following formula, and the remaining RSUs
will be forfeited:

RSUs
vested =Total RSUs Covered by This AgreementXDays Elapsed From Date of Grant to
Date of Termination of Employment-Prior
Vestings1095

(ii)If Employee retires more than 365 days after the date of grant, the RSUs
will continue to vest in accordance with the schedule set forth in Section 2
above, despite separation of employment.
d.Other Terminations. If Employee terminates employment with Newmont or any
Subsidiary under circumstances other than those set forth above in Sections 3.A
through 3.C, Employee agrees that any unvested RSUs will be immediately and
unconditionally forfeited without any action required by Employee or Newmont as
of the date of such termination of employment.
e.Discretion to Apply Termination Vesting Provisions. Notwithstanding the
provisions in this Section 3, if the Company or, if different, the Employer (as
defined in Section 5 below), determines, in its sole discretion, that any
provision in this Section 3 may be found to be unlawful, discriminatory or
against public policy in any relevant jurisdiction, then the Company, in its
sole discretion, may choose not to apply such provision to the RSUs.
4.No Ownership Rights Prior to Issuance of Common Stock. Employee shall not have
any rights as a stockholder of Newmont with respect to the shares of Common
Stock underlying the RSUs, including but not limited to the right to vote with
respect to such shares of Common Stock, until and after the shares of Common
Stock have been issued to Employee and transferred on the books and records of
Newmont; provided, however, at the time that the Shares are delivered to
Employee in settlement of the vested RSUs, Newmont shall make a cash payment to
Employee equal to any dividends paid with respect to shares of Common Stock
underlying such RSUs from the date of grant of the RSUs until the date such RSUs
vest, minus any applicable Tax-Related Items (as defined in Section 5 below).
- 2 -

--------------------------------------------------------------------------------



5.Withholding Taxes. Employee acknowledges that, regardless of any action taken
by Newmont or, if different, his or her employer (the “Employer”), the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to Employee's
participation in the Plan and legally applicable to him or her (“Tax-Related
Items”) is and remains his or her responsibility and may exceed the amount
actually withheld by Newmont or the Employer. Employee further acknowledges that
Newmont and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSU, including, but not limited to, the grant, vesting or settlement of
the RSU, the subsequent sale of shares of Common Stock acquired pursuant to such
settlement and the receipt of any dividends and/or any dividend equivalents; and
(2) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the RSU to reduce or eliminate his or her liability for
Tax-Related Items or achieve any particular tax result. Further, if Employee is
subject to Tax-Related Items in more than one jurisdiction, he or she
acknowledges that Newmont and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, Employee
agrees to make adequate arrangements satisfactory to Newmont and/or the Employer
to satisfy all Tax-Related Items.
In this regard, Employee authorizes Newmont or its agent to satisfy any
applicable withholding obligations with regard to all Tax-Related Items by
withholding a number of whole shares of Common Stock to be issued upon
settlement of the RSU having a fair market value on the applicable vesting date
(or other applicable date on which the Tax-Related Items arise) not in excess of
the amount of such Tax-Related Items. If Newmont determines in its discretion
that withholding in shares of Common Stock is not permissible or advisable under
applicable local law, Newmont may satisfy its obligations for Tax-Related Items
by one or a combination of the following:
(a)withholding from Employee’s wages or other cash compensation paid to Employee
by Newmont and/or the Employer; or
(b)withholding from proceeds of the sale of shares of Common Stock acquired upon
vesting/settlement of the RSUs either through a voluntary sale or through a
mandatory sale arranged Newmont (on Employee’s behalf pursuant to this
authorization).
Provided, however, that if Employee is a Section 16 officer of Newmont under the
Exchange Act, then Newmont will withhold by deducting from the shares of Common
Stock otherwise deliverable to Employee in settlement of the RSUs a number of
whole shares of Common Stock having a fair market value on the date that the
withholding for the Tax-Related Items is determined) not in excess of the amount
of such Tax-Related Items, unless the use of such withholding method is
problematic under applicable tax or securities law or has materially adverse
accounting consequences, in which case, the obligation for Tax-Related Items
will be satisfied pursuant to (b) above.
Newmont may withhold or account for Tax-Related Items by considering applicable
minimum statutory withholding rates or other applicable withholding rates in
Employee’s jurisdiction(s), including maximum applicable rates to the extent
permitted by the Plan, in which case Employee may receive a refund of any
over-withheld amount in cash and will have no entitlement to the equivalent in
Common Stock. If the obligation for Tax-Related Items is satisfied by
withholding in shares of Common Stock, for tax purposes, Employee is deemed to
have been issued the full number of shares of Common Stock subject to the vested
RSU, notwithstanding that a number of the shares of Common Stock are held back
solely for the purpose of paying the Tax-Related Items.
Notwithstanding anything in this Section 5 to the contrary, to avoid a
prohibited distribution under Section 409A of the Code, if shares of Common
Stock underlying the RSUs will be withheld (or sold on Employee’s behalf) to
satisfy any Tax-Related Items arising prior to the date of settlement of the
RSUs for any portion of the RSUs that is considered nonqualified deferred
compensation subject to Code Section 409A, then
- 3 -

--------------------------------------------------------------------------------



the number of shares of Common Stock withheld (or sold on Employee’s behalf)
shall not exceed the number of shares of Common Stock that equals the liability
for the Tax-Related Items.
Finally, Employee agrees to pay to Newmont or the Employer, any amount of
Tax-Related Items that Newmont or the Employer may be required to withhold or
account for as a result of his or her participation in the Plan that cannot be
satisfied by the means previously described. Newmont may refuse to issue or
deliver the shares or the proceeds of the sale of shares of Common Stock, if
Employee fails to comply with his or her obligations in connection with the
Tax-Related Items.
6.Delivery of Shares of Common Stock. As soon as reasonably practicable, but in
any event within 30 days, following the date of vesting pursuant to Section 2 or
3, subject to Section 9(i), Newmont shall cause to be delivered to Employee a
stock certificate or electronically deliver shares through a direct registration
system for the number of shares of Common Stock (net of tax withholding as
provided in Section 5) deliverable to Employee in accordance with the provisions
of this Agreement; provided, however, that for non-Section 16 officers of
Newmont under the Exchange Act, Newmont may allow Employee to elect to have
shares of Common Stock, which are deliverable in accordance with the provisions
of this Agreement upon vesting (or a portion of such shares at least sufficient
to satisfy Employee’s tax withholding obligations with respect to such Common
Stock), sold on behalf of Employee, with the cash proceeds thereof, net of tax
withholding, remitted to Employee, in lieu of Employee receiving a stock
certificate or electronic delivery of shares in a direct registration system.
7.Nontransferability. Employee’s interest in the RSUs and any shares of Common
Stock relating thereto may not be sold, transferred, pledged, assigned,
encumbered or otherwise alienated or hypothecated otherwise than by will or by
the laws of descent and distribution, prior to such time as the shares of Common
Stock have actually been issued and delivered to Employee.
8.Acknowledgements. Employee acknowledges receipt of and understands and agrees
to the terms of the RSUs award and the Plan. In addition to the above terms,
Employee understands and agrees to the following:
(a)Employee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all of the terms and provisions thereof, including the terms and
provisions adopted after the date of this Agreement but prior to the completion
of the Vesting Period. If and to the extent that any provision contained in this
Agreement is inconsistent with the Plan, the Plan shall govern.
(b)Employee acknowledges that as of the date of this Agreement, the Agreement,
the Grant Acknowledgement and the Plan set forth the entire understanding
between Employee and Newmont regarding the acquisition of shares of Common Stock
underlying the RSUs in Newmont and supersedes all prior oral and written
agreements pertaining to the RSUs.
(c)Employee understands that Newmont has reserved the right to amend or
terminate the Plan at any time.
9.Miscellaneous
(a)No Right to Continued Employment. Neither the RSUs nor any terms contained in
this Agreement shall confer upon Employee any expressed or implied right to be
retained in the service of any Subsidiary for any period at all, nor restrict in
any way the right of any such Subsidiary, which right is hereby expressly
reserved, to terminate his or her employment at any time with or without cause.
Employee acknowledges and agrees that any right to receive delivery of shares of
Common Stock is earned only by continuing as an employee of a Subsidiary at the
will of such Subsidiary, or satisfaction of any other applicable terms and
conditions contained in this Agreement and the Plan, and not through the act of
being hired, being granted the RSUs or acquiring shares of Common Stock
hereunder.
- 4 -

--------------------------------------------------------------------------------



(b)Compliance with Laws and Regulations. The award of the RSUs to Employee and
the obligation of Newmont to deliver shares of Common Stock hereunder shall be
subject to (i) all applicable federal, state, local and foreign laws, rules and
regulations, and (ii) any registration, qualification, approvals or other
requirements imposed by any government or regulatory agency or body which the
Newmont Committee shall, in its sole discretion, determine to be necessary or
applicable. Moreover, shares of Common Stock shall not be delivered hereunder if
such delivery would be contrary to applicable law or the rules of any stock
exchange.
(c)Investment Representation. If at the time of delivery of shares of Common
Stock, the Common Stock is not registered under the Securities Act of 1933, as
amended (the “Securities Act”), and/or there is no current prospectus in effect
under the Securities Act with respect to the Common Stock, Employee shall
execute, prior to the delivery of any shares of Common Stock to Employee by
Newmont, an agreement (in such form as the Newmont Committee may specify) in
which Employee represents and warrants that Employee is purchasing or acquiring
the shares acquired under this Agreement for Employee’s own account, for
investment only and not with a view to the resale or distribution thereof, and
represents and agrees that any subsequent offer for sale or distribution of any
kind of such shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act, which registration
statement has become effective and is current with regard to the shares being
offered or sold, or (ii) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption Employee shall, prior to
any offer for sale of such shares, obtain a prior favorable written opinion, in
form and substance satisfactory to the Newmont Committee, from counsel for or
approved by the Newmont Committee, as to the applicability of such exemption
thereto.
(d)Definitions. All capitalized terms that are used in this Agreement that are
not defined herein have the meanings defined in the Plan. In the event of a
conflict between the terms of the Plan and the terms of this Agreement, the
terms of the Plan shall prevail.
(e)Notices. Any notice or other communication required or permitted hereunder
shall, if to Newmont, be in accordance with the Plan, and, if to Employee, be in
writing and delivered in person or by registered or certified mail or overnight
courier, postage prepaid, addressed to Employee at his or her last known address
as set forth in Newmont’s records.
(f)Severability. If any of the provisions of this Agreement should be deemed
unenforceable, the remaining provisions shall remain in full force and effect.
(g)Governing Law. Except as to matters concerning the issuance of Common Stock
or other matters of corporate governance, which shall be determined, and related
RSUs provisions construed, under the General Corporation Law of the State of
Delaware, this Agreement shall be governed by the laws of the State of Colorado,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive law of
another jurisdiction. The parties hereto submit to the exclusive jurisdiction
and venue of the federal or state courts of Colorado to resolve any and all
issues that may arise out of or relate to this Agreement or the Plan.
(h)Transferability of Agreement. This Agreement may not be transferred,
assigned, pledged or hypothecated by either party hereto, other than by
operation of law. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, including, in the case of Employee, his or her estate, heirs,
executors, legatees, administrators, designated beneficiary and personal
representatives. Nothing contained in this Agreement shall be deemed to prevent
transfer of the RSUs in the event of Employee’s death in accordance with Section
12(b) of the Plan.
(i)Section 409A Requirements. For purposes of complying with Section 409A of the
Code, if the RSUs constitute non-qualified deferred compensation, Employee is a
U.S. taxpayer and the RSUs are to be settled at a time that is by reference to a
termination of Employee’s employment, the Employer and Employee shall take all
steps necessary (including with regard to any post-termination services by
Employee) to ensure that
- 5 -

--------------------------------------------------------------------------------



a termination contemplated under Section 3 constitutes a “separation from
service” within the meaning of Section 409A of the Code. Further, if and the
foregoing sentence applies and Employee is a “specified employee” (within the
meaning of Code Section 409A) at the time settlement would otherwise occur,
settlement of the RSUs and any related dividend payments will be delayed until
the first day of the seventh month following the date of such separation from
service or, if earlier, until Employee’s death.
(j)No Advice Regarding Award. Newmont is not providing any tax, legal or
financial advice, nor is Newmont making any recommendations regarding Employee’s
participation in the Plan, or his or her acquisition or sale of the underlying
shares of Common Stock. Employee should consult with his or her own personal
tax, legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.
(k)Appendix. Notwithstanding any provisions in this Agreement, the Award shall
be subject to any special terms and conditions set forth in Appendix to this
Agreement for Employee’s country. Moreover, if Employee relocates to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to him or her, to the extent Newmont determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Agreement.
(l)Imposition of Other Requirements. Newmont reserves the right to impose other
requirements on Employee’s participation in the Plan, on the RSUs and on any
shares of Common Stock acquired under the Plan, to the extent Newmont determines
it is necessary or advisable for legal or administrative reasons, and to require
Employee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.
(m)Modification. Notwithstanding any other provision of this Agreement to the
contrary, the Committee may amend this Agreement to the extent it determines
necessary or appropriate to comply with the requirements of Code Section 409A
and the guidance thereunder and any such amendment shall be binding on Employee.
(n)Waiver. Employee acknowledges that a waiver by Newmont of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach of this
Agreement.
(o)Electronic Delivery and Acceptance. Newmont may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. Employee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by Newmont or a third party
designated by Newmont.
IN WITNESS WHEREOF, pursuant to Employee’s Grant Acknowledgement (including
without limitation, the Terms and Conditions section hereof), incorporated
herein by reference, and electronically executed by Employee, Employee agrees to
the terms and conditions of this Agreement.




- 6 -


--------------------------------------------------------------------------------



APPENDIX TO THE
NEWMONT CORPORATION
2020 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT


Unless otherwise provided below, capitalized terms used but not explicitly
defined in this Appendix shall have the same definitions as in the Plan and/or
the Agreement (as applicable). The terms and conditions in Part A apply to all
Employees outside the United States. The country-specific terms and conditions
in Part B will also apply to Employee if he or she resides in one of the
countries listed below.
Terms and Conditions
This Appendix includes additional country-specific terms and conditions that
govern Employee’s RSUs if he or she resides and/or works in one of the countries
listed herein.
If Employee is a resident of a country other than the one in which he or she is
currently residing and/or working, relocate to another country after the RSUs
are granted, or are considered a resident of another country for local law
purposes, the terms and conditions of the RSUs contained herein may not be
applicable to Employee, and Newmont shall, in its discretion, determine to what
extent the terms and conditions contained herein shall apply to him or her.
Notifications
This Appendix also includes information regarding certain issues of which
Employee should be aware with respect to his or her participation in the Plan.
The information is based on the securities, exchange control and other laws in
effect in the respective countries as of April 2020. Such laws are often complex
and change frequently. As a result, Newmont strongly recommends that Employee
not rely on the information in this Appendix as the only source of information
relating to the consequences of his or her participation in the Plan because the
information may be out of date at the time that Employee’s RSUs vest or he or
she sells shares of Common Stock acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to Employee’s particular situation, and Newmont is not in a position to
assure him or her of a particular result. Accordingly, Employee should seek
appropriate professional advice as to how the relevant laws in his or her
country may apply to his or her situation.
Finally, if Employee is a resident of a country other than the one in which he
or she is currently residing and/or working, transfers employment after the RSUs
are granted, or is considered a resident of another country for local law
purposes, the information contained herein may not apply to Employee.




- 7 -


--------------------------------------------------------------------------------



A.ALL NON-U.S. COUNTRIES
TERMS AND CONDITIONS
The following additional terms and conditions will apply to Employee if he or
she resides in any country outside the United States.
1.Nature of Grant. The following provisions supplement Section 8 of the
Agreement:
(a)the grant of RSUs under the Plan at one time does not in any way obligate
Newmont or its Subsidiaries to grant additional RSUs in any future year or in
any given amount.
(b)the grant of RSUs and Employee’s participation in the Plan shall not create a
right to employment or be interpreted as forming or amending an employment or
service contract with Newmont and shall not interfere with the ability of the
Employer to terminate Employee's employment or service relationship (if any).
(c)the RSUs should in no event be considered as compensation for, or relating in
any way to, past services for Newmont, the Employer or any Subsidiary.
(d)Employee further acknowledges and understands that Employee’s participation
in the Plan is voluntary and that the RSUs and any future RSUs under the Plan
are wholly discretionary in nature, the value of which do not form part of any
normal or expected compensation for any purposes, including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments, bonuses, holiday pay, long-service awards, pension or retirement
benefits or similar mandatory payments, other than to the extent required by
local law.
(e)Employee acknowledges and understands that the future value of the shares of
Common Stock acquired by Employee under the Plan is unknown and cannot be
predicted with certainty and that no claim or entitlement to compensation or
damages arises from the forfeiture of the RSUs or termination of the Plan or the
diminution in value of any shares of Common Stock acquired under the Plan and
Employee irrevocably releases Newmont and its Subsidiaries from any such claim
that may arise.
(f)Employee acknowledges and understands the RSUs and the shares of Common Stock
subject to the RSUs, and the income and value of the same, are not intended to
replace any pension rights or compensation.
(g)Employee acknowledges for the purposes of the RSUs, his or her employment
will be considered terminated as of the date he or she is no longer actively
providing services to Newmont, the Employer or any Subsidiary (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where he or she is employed or the
terms of his or her employment agreement, if any), and unless otherwise
expressly provided in this Agreement or determined by Newmont, if any, will
terminate as of such date and will not be extended by any notice period (e.g.,
Employee’s period of service would not include any contractual notice period or
any period of “garden leave” or similar period mandated under employment laws in
the jurisdiction where he or she is employed or the terms of his or her
employment agreement, if any); Newmont Committee shall have the exclusive
discretion to determine when Employee is no longer actively providing services
for purposes of his or her RSU grant (including whether Employee may still be
considered to be providing services while on a leave of absence).
(h)Employee acknowledges and understands that unless otherwise agreed with
Newmont, the RSUs and the shares of Common Stock subject to the RSUs, and the
income and value of the same, are not granted as consideration for, or in
connection with the service he or she may provide as a director of a Subsidiary
of Newmont.
- 8 -

--------------------------------------------------------------------------------



(i)Employee acknowledges and understands the RSUs and the share of Common Stock
subject to the RSUs and the income and value of the same, are not part of normal
or expected compensation salary for any purpose.
(j)Employee acknowledges and understands that neither Newmont, the Employer nor
any other Affiliate of Newmont shall be liable for any foreign exchange rate
fluctuation between his or her local currency and the United States Dollar that
may affect the value of the RSU or of any amounts due to Employee pursuant to
the settlement of the RSU or the subsequent sale of any shares of Common Stock
acquired upon settlement.
2.Data Privacy Information and Consent. Newmont headquarters is located at 6363
South Fiddler’s Green Circle, Suite 800, Greenwood Village, Colorado 80111,
U.S.A., and grants awards to employees of Newmont and its Subsidiaries, at
Newmont’s sole discretion. If Employee would like to participate in the Plan,
please review the following information about Newmont’s data processing
practices and declare Employee’s consent.
(a)Data Collection and Usage. Newmont collects, processes and uses personal data
of Employees, including name, home address, email address and telephone number,
date of birth, social insurance number or other identification number, salary,
citizenship, job title, any shares of Common Stock or directorships held in
Newmont, and details of all awards or other entitlements to shares of Common
Stock, granted, canceled, exercised, vested, unvested or outstanding in
Employee’s favor (“Data”), which Newmont receives from Employee or the Employer.
In connection with the grant of the RSU, Newmont will collect Employee’s Data
for purposes of administering Employee’s participation in the Plan. Newmont’s
legal basis for the processing of Employee’s Data, where required, if Employee’s
consent.
(b)Stock Plan Administration Service Providers. Newmont transfers Data to
Fidelity Investments, an independent service provider based in the United
States, which assists Newmont with the implementation, administration and
management of the Plan. In the future, Newmont may select a different service
provider and share Employee’s Data with another company that serves in a similar
manner. Newmont’s service provider will open an account for Employee to receive
shares of Common Stock. Employee may be asked to agree on separate terms and
data processing practices with the service provider, which is a condition to
Employee’s ability to participate in the Plan.
(c)International Data Transfers. Newmont and its service providers are based in
the United States. If Employee is outside the United States, Employee should
note that his or her country has enacted data privacy laws that are different
from the United States. Newmont’s legal basis for the transfer of Employee’s
Data is his or her consent.
(d)Data Retention. Newmont will use Employee’s Data only as long as is necessary
to implement, administer and manage Employee’s participation in the Plan or as
required to comply with legal or regulatory obligations, including under tax,
exchange control, labor and security laws. This period may extend beyond
Employee’s period of employment with the Employer. When Newmont or the Employer
no longer need Data for any of the above purposes, they will cease processing it
in this contact and remove it from all of their systems used for such purposes
to the fullest extent practicable.
(e)Voluntariness and Consequences of Denial or Withdrawal. Employee’s
participation in the Plan and Employee’s grant of consent is purely voluntary.
Employee may deny or withdraw his or her consent at any time. If Employee does
not consent, or if Employee withdraws his or her consent, Employee cannot
participate in the Plan. This would not affect Employee’s salary as an employee
or his or her career; Employee would merely forfeit the opportunities associated
with the Plan.
(f)Data Subject Rights. Employee has a number of rights under data privacy laws
in his or her country. Depending on where Employee is based, Employee’s rights
may include the right to (i) request access or copies of Data Newmont processes,
(ii) rectification of incorrect Data, (iii) deletion of Data, (iv) restrict the
- 9 -

--------------------------------------------------------------------------------



processing of Data, (v) restrict the portability of Data, (vi) lodge complaints
with the competent tax authorities in Employee’s country, and/or (vii) receive a
list with the names and addresses of any potential recipients of Data. To
receive clarification regarding Employee’s rights or to exercise Employee’s
rights please contact Newmont at Newmont Mining Corporation, 6363 South
Fiddler’s Green Circle, Suite 800, Greenwood Village, Colorado 80111 U.S.A.,
attention: Director of Compensation, Newmont Corporate.
If Employee agrees with the data processing practices as described in this
notice, please declare Employee’s consent by clicking “Accept” on the Fidelity
award acceptance page.
3.Language. Employee acknowledges that he or she is sufficiently proficient in
English, or, alternatively, Employee acknowledges that he or she will seek
appropriate assistance, to understand the terms and conditions in the Agreement.
Furthermore, if Employee received this Agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated versions is different than the English version, the English
version will control.
4.Insider-Trading/Market-Abuse Laws. Employee acknowledges that, depending on
his or her country or broker’s country, or the country in which Common Stock is
listed, he or she may be subject to insider trading restrictions and/or market
abuse laws in applicable jurisdictions, which may affect his or her ability to
accept, acquire, sell or attempt to sell, or otherwise dispose of the shares of
Common Stock, rights to shares of Common Stock (e.g., RSUs) or rights linked to
the value of Common Stock, during such times as Employee is considered to have
“inside information” regarding Newmont (as defined by the laws or regulations in
applicable jurisdictions, including the United States and Employee’s country).
Local insider trading laws and regulations may prohibit the cancellation or
amendment of orders Employee placed before possessing inside information.
Furthermore, Employee may be prohibited from (i) disclosing insider information
to any third party, including fellow employees and (ii) “tipping” third parties
or causing them to otherwise buy or sell securities. Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Newmont insider trading policy.
Employee acknowledges that it is his or her responsibility to comply with any
applicable restrictions, and Employee should speak to his or her personal
advisor on this matter.
5.Foreign Asset/Account Reporting Requirements. Employee acknowledges that there
may be certain foreign asset and/or account reporting requirements which may
affect his or her ability to acquire or hold the shares of Common Stock acquired
under the Plan or cash received from participating in the Plan (including from
any dividends paid on the shares of Common Stock acquired under the Plan) in a
brokerage or bank account outside his or her country. Employee may be required
to report such accounts, assets or transactions to the tax or other authorities
in his or her country. Employee also may be required to repatriate sale proceeds
or other funds received as a result of participating in the Plan to his or her
country through a designated bank or broker within a certain time after receipt.
Employee acknowledges that it is his or her responsibility to be compliant with
such regulations, and he or she should speak to his or her personal advisor on
this matter.
6.General. Notwithstanding the provisions of the Agreement, if Newmont or the
Employer develops a good faith belief that any provision may be found to be
unlawful, discriminatory or against public policy in any relevant jurisdiction,
then Newmont in its sole discretion may choose not to apply such provision to
the RSU, nor any RSU grant in Employee’s jurisdiction.




- 10 -


--------------------------------------------------------------------------------



B.COUNTRY-SPECIFIC ADDITIONAL TERMS AND CONDITIONS
ARGENTINA
Notifications
Securities Law Notification. Neither the RSUs nor the underlying shares of
Common Stock are publicly offered or listed on any stock exchange in Argentina
and, as a result, have not been and will not be registered with the Argentine
Securities Commission (Comisión Nacional de Valores). The Agreement, this
Appendix and any other offering material related to the RSUs, as well as the
underlying shares of Common Stock, may not be used in connection with any
general offering to the public in Argentina. Argentine residents who receive
RSUs under the Plan do so according to the terms of a private offering made from
outside Argentina.
Exchange Control Notification. It is Employee’s responsibility to comply with
any and all Argentine currency exchange restrictions, approvals, and reporting
requirements in connection with the RSUs.
Foreign Asset / Account Reporting Notification. If Employee is an Argentine tax
resident, Employee must report any shares of Common Stock acquired under the
Plan and held by Employee on December 31st of each year on his or her annual tax
return for that year.
AUSTRALIA
Terms and Conditions
Australian Offer Document. The offer of RSUs is intended to comply with the
provisions of the Corporations Act 2001, ASIC Regulatory Guide 49 and ASIC Class
Order CO 14/1000. Additional details are set forth in the Offer Document for the
offer of RSUs to Australian resident employees, which is being provided to
Employee with the Agreement.
Notifications
Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to the conditions in the Act).
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. The Australian
bank assisting with the transaction will file the report. If there is no
Australian bank involved in the transfer, Employee will be required to file the
report.
CANADA
Terms and Conditions
Vesting/Termination. The following provision supplements Section 3 of the
Agreement and Section 1 of Part A of this Appendix:
For purposes of the Agreement, in the event Employee ceases his or her
employment or service relationship with Newmont or Employer (for any reason
whatsoever and whether or not later found to be invalid or in breach of local
labor laws), Employee’s right to vest in the RSUs will terminate as of the date
that is the earlier of: (a) the date Employee receives notice of termination of
employment from Newmont or Employer, or (b) the date Employee is no longer
actively employed or actively providing services to Newmont or Employer,
regardless of any notice period or period of pay in lieu of such notice required
under local law (including, but not limited to statutory law, regulatory law
and/or common law). Newmont shall have the exclusive discretion to determine
- 11 -

--------------------------------------------------------------------------------



when Employee is no longer actively providing services (including whether
Employee may still be considered actively employed or actively providing
services while on a leave of absence).
The following provisions apply if Employee is a resident of Quebec:
Language Consent. The parties acknowledge that it is their express wish that the
Agreement, as well as all appendices, documents, notices, and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.
Consentement Relatif à la Langue Utilisée. Les parties reconnaissent avoir exigé
la rédaction en anglais de cette Convention, ainsi que de tous documents
exécutés, avis donnés et procédures judiciaries intentées, directement ou
indirectement, relativement à ou suite à la présente convention.
Data Privacy. The following provision supplements Section 2 of Part A of this
Appendix:
Employee hereby authorizes Newmont and its representatives to discuss with and
obtain all relevant information from all personnel, professional or not,
involved in the administration and operation of the Plan. Employee further
authorizes Newmont, any parent or Subsidiary of Newmont, and any stock plan
service provider that may be selected by Newmont to assist with the Plan to
disclose and discuss the Plan with their respective advisors. Employee further
authorizes Newmont and any parent or Subsidiary of Newmont to record such
information and to keep such information in Employee’s employee file.
Notifications
Securities Law Information. Employee is permitted to sell shares of Common Stock
acquired through the Plan through the designated broker appointed under the
Plan, if any, provided the resale of shares of Common Stock acquired under the
Plan takes place outside Canada through the facilities of a stock exchange on
which the shares of Common Stock are listed on the New York Stock Exchange.
Foreign Asset/Account Reporting Information. Canadian residents are required to
report foreign specified property, including shares of Common Stock and rights
to receive shares of Common Stock (e.g., RSUs), on form T1135 (Foreign Income
Verification Statement) if the total cost of the foreign specified property
exceeds C$100,000 at any time during the year. RSUs must be reported (generally,
at a nil cost) if the C$100,000 cost threshold is exceeded because of other
foreign specified property held by Employee. When shares of Common Stock are
acquired, their cost generally is the adjusted cost base (“ACB”) of the shares
of Common Stock. The ACB would ordinarily equal the fair market value of the
shares of Common Stock at the time of acquisition, but if Employee owns other
shares of Common Stock, this ACB may have to be averaged with the ACB of the
other shares of Common Stock.
FRANCE
Terms and Conditions
Consent to Receive Information in English. By accepting the Agreement providing
for the terms and conditions of Employee’s grant, Employee confirms having read
and understood the documents relating to this grant (the Plan and the Agreement)
which were provided in English language. Employee accepts the terms of those
documents accordingly.
Consentement relatif à la réception d’informations en langue anglaise. En
acceptant le Contrat d’Attribution décrivant les termes et conditions de
l’attribution, le salarié confirme avoir lu et compris les documents relatifs à
cette attribution (le Plan et le Contrat d’Attribution) qui ont été communiqués
en langue anglaise. Le salarié accepte les termes de ces documents en
connaissance de cause.
- 12 -

--------------------------------------------------------------------------------



Notifications
Non-Tax-Qualified Award. Employee understands and agrees that the Award is not
intended to qualify for specific tax and social security treatment in France
under Sections L. 225-197-1 to L. 225-197-6-1 of the French Commercial Code, as
amended.
Foreign Asset/Account Reporting Information. If Employee holds shares of Common
Stock outside France or maintains a foreign bank or brokerage account (including
Employee’s Fidelity account), he or she should report such shares of Common
Stock and account, whether open, current or closed, to the French tax
authorities on his or her annual tax return.
GHANA
There are no country-specific provisions.
MEXICO
Terms and Conditions
Plan Document Acknowledgement. By accepting the RSUs, Employee acknowledges that
he or she has received a copy of the Plan, the Grant Acknowledgement, and the
Agreement, including this Appendix, which Employee has reviewed. Employee
acknowledges further that he or she accepts all the provisions of the Plan, the
Grant Acknowledgement, and the Agreement, including this Appendix. Employee also
acknowledges that he or she has read and specifically and expressly approves the
terms and conditions set forth in Section 1 (“Nature of Grant”) in this
Appendix, which clearly provides as follows:
(1) Employee’s participation in the Plan does not constitute an acquired right;
(2) The Plan and Employee’s participation in it are offered by Newmont on a
wholly discretionary basis;
(3) Employee’s participation in the Plan is voluntary; and
(4) Newmont and its Subsidiaries are not responsible for any decrease in the
value of any shares of Common Stock acquired at vesting and settlement of the
RSUs.
Labor Law Policy and Acknowledgment. By accepting the RSUs, Employee expressly
recognizes that Newmont, with registered offices at 6363 South Fiddler’s Green
Circle, Suite 800, Greenwood Village, Colorado 80111, U.S.A., is solely
responsible for the administration of the Plan and that Employee’s participation
in the Plan and acquisition of shares of Common Stock do not constitute an
employment relationship between Employee and Newmont since Employee is
participating in the Plan on a wholly commercial basis and his or her sole
employer is Newmont’s Subsidiary in Mexico (“Newmont Mexico”). Based on the
foregoing, Employee expressly recognizes that the Plan and the benefits that he
or she may derive from participating in the Plan do not establish any rights
between Employee and the employer, Newmont Mexico, and do not form part of the
employment conditions and/or benefits provided by Newmont Mexico, and any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of Employee’s employment.
Employee further understands that his or her participation in the Plan is as a
result of a unilateral and discretionary decision of Newmont; therefore, Newmont
reserves the absolute right to amend and/or discontinue Employee’s participation
at any time without any liability to Employee.
Finally, Employee hereby declares that he or she does not reserve to him- or
herself any action or right to bring any claim against Newmont for any
compensation or damages regarding any provision of the Plan or the benefits
- 13 -

--------------------------------------------------------------------------------



derived under the Plan, and Employee therefore grants a full and broad release
to Newmont, and its subsidiaries, branches, representative offices,
shareholders, directors, officers, employees, agents, or legal representatives
with respect to any claim that may arise.
Spanish Translation
Reconocimiento del Documento del Plan
Al aceptar las Unidades de Acciones Restringidas (RSUs, por sus siglas en
inglés), el Empleado reconoce que ha recibido una copia del Plan, el
Reconocimiento de la Subvención y el Acuerdo, con inclusión de este Apéndice,
que el Empleado ha revisado. El Empleado reconoce, además, que acepta todas las
disposiciones del Plan, el Reconocimiento de la Subvención, y en el Acuerdo,
incluyendo este Apéndice. El Empleado también reconoce que ha leído y que
concretamente aprueba de forma expresa los términos y condiciones establecidos
en la Sección 1 (“Naturaleza de la Subvención”) del Acuerdo, que claramente
dispone lo siguiente:
(1) La participación del Empleado en el Plan no constituye un derecho adquirido;
(2) El Plan y la participación del Empleado en el Plan se ofrecen por Newmont en
su discrecionalidad total;
(3) Que la participación del Empleado en el Plan es voluntaria; y
(4) Newmont y sus Subsidiarias no son responsables de ninguna disminución en el
valor de las acciones adquiridas al conferir las RSUs.
Política Laboral y Reconocimiento
Al aceptar las RSUs, el Empleado expresamente reconoce que Newmont, con sus
oficinas registradas y ubicadas en 6363 South Fiddler’s Green Circle, Suite 800,
Greenwood Village, Colorado 80111, U.S.A., es la única responsable por la
administración del Plan y que la participación del Empleado en el Plan y en su
caso la adquisición de Acciones no constituyen una relación de trabajo entre el
Empleado y Newmont, ya que el Empleado participa en el Plan en un marco
totalmente comercial y su único patrón es el Subsidiario de Newmont en Mexico
(“Newmont Mexico”). Derivado de lo anterior, el Empleado expresamente reconoce
que el Plan y los beneficios que pudieran derivar de la participación en el Plan
no establecen derecho alguno entre el Empleado y el patrón, Newmont Mexico, y no
forma parte de las condiciones de trabajo y/o las prestaciones otorgadas por
Newmont Mexico, y que cualquier modificación al Plan o su terminación no
constituye un cambio o desmejora de los términos y condiciones de la relación de
trabajo del Empleado.
Asimismo, el Empleado reconoce que su participación en el Plan se ha resultado
de una decisión unilateral y discrecional de Newmont; por lo tanto, Newmont se
reserva el derecho absoluto de modificar y/o terminar la participación del
Empleado en cualquier momento y sin responsabilidad alguna frente el Empleado.
Finalmente, el Empleado por este medio declara que no se reserva ninguna derecho
o acción en contra de Newmont por cualquier compensación o daños y perjuicios en
relación de las disposiciones del Plan o de los beneficios derivados del Plan, y
por lo tanto, el Empleado otorga el más amplio finiquito que en derecho proceda
a Newmont, y sus Subsidiarias, oficinas de representación, accionistas,
directores, autoridades, empleados, agentes, o representantes legales en
relación con cualquier demanda que pudiera surgir.
- 14 -

--------------------------------------------------------------------------------



PERU
Terms and Conditions
Labor Law Acknowledgement. The following provision supplements Section 1 of Part
A of this Appendix:
In accepting this Agreement, Employee acknowledges that the RSUs are being
granted ex gratia to Employee with the purpose of rewarding him or her.
Notifications
Securities Law Information. The offer of the RSUs is considered a private
offering in Peru; therefore, it is not subject to registration. For more
information concerning this offer, please refer to the Plan, the Agreement and
any other grant documents made available by Newmont.
SURINAME
Terms and Conditions
Award Settlement. Notwithstanding any provision in the Agreement to the
contrary, if deemed by Newmont to be necessary for regulatory reasons, Newmont
reserves the right to settle RSUs by payment in cash or its equivalent of an
amount equal in value to the shares of Common Stock subject to the vested RSUs.
- 15 -